The Honorable Jerry Bookout State Senator 1717 James Jonesboro, Arkansas 72401
Dear Senator Bookout:
I am writing in response to your request for an opinion relating to adoption law. Specifically you have enclosed correspondence with your request inquiring as to the proper interpretation of A.C.A. § 9-9-212(g) (renumbered as subsection (f) pursuant to Acts 2003, No. 650), which requires that certain notification be given in an adoption proceeding. Specifically, that subsection requires notice of an adoption to be given to the parents of a deceased parent of an adoptive child under certain circumstances. The correspondence also seeks an opinion as to the constitutionality of A.C.A. § 9-9-215, which allows visitation to the parents of a deceased parent of an adoptive child under certain circumstances.
RESPONSE
I must decline to provide an opinion on these questions. The correspondence attached to your request makes plain that the foregoing issues are the subject of pending litigation before an Arkansas court. In recognition of the judiciary's independent constitutional role, it has long been the Attorney General's policy, as an officer in the executive branch of government, to refrain from rendering opinions on matters that are pending before the courts for determination. Any opinion issued by my office would constitute executive comment on matters that are properly before the judicial branch. I am thus unable at this time to render an opinion in response to your question. The issues you have raised are properly before the judicial branch to be resolved in that forum.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh